Citation Nr: 1740179	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Lemley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2014.  This matter was originally on appeal from rating decisions in August and November 2010 of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

In November 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is included in the claims file.


FINDING OF FACT

The weight of the evidence is against findings that an acquired psychiatric disorder had its onset in service or is otherwise related to service; that a psychosis manifested to a compensable degree within one year of the Veteran's separation from service; and that there is additional disability resulting from disease or injury in service superimposed on personality disorder.


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) (2016).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's October 2014 Remand, the agency of original jurisdiction (AOJ) obtained outstanding VA treatment records, attempted to obtain the May 1984 rating decision, obtained private treatment records identified by the Veteran, scheduled the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorders, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May, June, and August 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the November 2013 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording VA examinations.  The Board notes that the April 2015 examiner did not provide any diagnoses and indicated that he could not determine whether the Veteran had a current psychiatric disorder without resorting to speculation.  In determining whether the April 2015 VA examination report is adequate, the Board has considered the holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; but that a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  The examiner did not render a diagnosis because he found that the Veteran's self-report was not credible.  The examiner noted that the Veteran was not credible as to the accuracy of his self-report of symptoms and their potential relationship to in-service events. The examiner determined that the Veteran offered a non-credible report of symptoms and was often inconsistent with other information found in his records.  The Board concludes that the April 2015 VA examiner sufficiently explained the reasons for his inability to provide a diagnosis without resorting to speculation.  See Jones, 23 Vet. App. at 389-90.  In light of this determination, the Board finds that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the nature and extent of any acquired psychiatric disorders.  Thus, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is whether incurrence of a chronic psychiatric disorder is factually shown during service.

Initially, the Board notes that the Report of Medical Examination on enlistment in June 1976 indicated no psychiatric abnormality.  On the Report of Medical History completed by the Veteran in conjunction with his enlistment examination, he denied depression or excessive worry and nervous trouble of any sort.  He also denied ever having attempted suicide.

On January 14, 1977, the Veteran suffered trauma to the face from a fight/assault.  The Veteran was at a bar, had approximately five beers, and was assaulted in an unknown manner - the Veteran reported that he could not recall.  He had pain on the left side of the back of his head and his upper lip; and he reported headaches.  Physical examination demonstrated a small laceration to left cheek near the upper lip noted to be approximately 1/2 inch and superficial, a bruise on the right side of his face with a "ripple pattern" (noted to be a footprint), and edema with pain but no discoloration to the back of his head on left side.  Assessment was contusions and lacerations.  On January 17, 1977, the Veteran was brought to sick pay as he had been in bed for two days only getting up to use the bathroom.  He complained of severe "splitting" headache, slight amnesia, and lethargy.  Physical examination demonstrated that his left pupil was slightly more dilated than the right one.  There were no vision problems, his speech was slightly slurred, and pupil reaction to light was slow.  The Veteran reported a history of a skull fracture three to four years prior, and it was noted that he seemed to be convinced that he had sustained another.  Orbital views showed no evidence of bony abnormality, sinus and skull x-rays were normal.  The provider noted "? Mild concussion [with] large psychogenic overlay."     

On July 17, 1977, at 03:00, the Veteran was seen for emergency treatment for a stab wound to palm of right hand.  The next day, the Veteran was seen for psychiatric evaluation.  The record noted that the Veteran had a long history of financial and marital problems as well as problems relating to military life.  It was noted that the Veteran did not enjoy military life and was having trouble adapting to requirements for discipline and dress.  It was noted that since being in the Navy, the Veteran had managed to get himself into many difficult situations.  He was divorced after marrying impulsively two weeks before leaving for WESTPAC in September 1976 and he had obligated himself to several long term financial opportunities of dubious orientation.  Mental status examination indicated that the Veteran's affect was appropriate, thought content revealed little depth, abstract ability as judged by proverbs was not good, concentration was okay, and there was no evidence of hallucinations, delusions, frank psychosis or neurosis.  The provider noted no systemic illness.  Impression was immaturity unsuitable for military service.  The plan was to recommend separation according to BuPers Manual Immature Personality.      

The Veteran's Performance Evaluation for the period from February 1977 to July 1977, indicates that he assisted in the service of meals and helped clean spaces assigned to staff officers while embarked on CPR-1 flag ships.  The evaluation report notes that during the rating period and throughout his stay on the staff of Commander Amphibious Squadron One, the Veteran's military and professional performance had been generally unsatisfactory.  It was noted, 

Requiring constant supervision, both the quantity and quality of his work have been well below acceptable Navy standards.  His lack of motivation, poor attitude and unkempt appearance has required constant attention on the part of his supervisors.  ... [The Veteran's] professional performance has been consistently inadequate, reflecting a negative attitude toward his duties and a general lack of initiative.  His flippant responses, failure to adopt and understand military life has greatly affected his personal life.  ... He appears to have little interest or pride in carrying out his assigned duties militarily and professionally, even with direct supervision he works slowly and with poor results.  ... [The Veteran] does not respond to any counseling or guidance given by his immediate superiors and has demonstrated on several occasions contem[pt] for authority by his actions and words.  Often surly and uncooperative, he sets a bad example for his peers.  His lack of professional pride is reflected in his poor behavior and military bearing.  [The Veteran has received counseling on financial responsibilities on numerous occasions.  Unless great improvement is noted [the Veteran] should be recommended for discharge as unsuitable.
To the extent that the Veteran was diagnosed as having immature personality disorder in service, VA compensation may not be paid for a personality disorder, as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  Therefore, to the extent the evidence of record requires the Board to consider whether service-connection may be warranted for the Veteran's diagnosed personality disorder, the Board must deny that aspect of the Veteran's psychiatric disability claim as a matter of law.

Despite impression of "? Mild concussion [with] large psychogenic overlay" in January 1977, the Board cannot conclude a "chronic" psychiatric condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In this case, service treatment records are absent diagnoses of any psychiatric disorder during service.  Report of Medical Examination on separation in August 1977 indicated no psychiatric abnormality.   Thus, there is no evidence that shows that the Veteran suffered from a chronic psychiatric disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Psychosis can be service-connected on such a basis.  However, the first showing of any psychosis was not within a year of the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Such evidence is lacking here.  There is no evidence that a psychotic condition was "noted" during service or evidence of post-service continuity of psychotic symptomatology.  As such, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

As noted above, personality disorders are not diseases or injuries within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2016).  Disability resulting from a disease or injury that is superimposed upon a personality disorder, however, may be service-connected.  38 C.F.R. § 4.127 (2016).

In this case, during the appeal period, the Veteran has been diagnosed as having adjustment disorder, anxiety, dysthymic disorder, major depressive disorder, major depression with psychotic features, paranoid schizophrenia, personality disorder, as well as polysubstance abuse.  The remaining question, therefore, is whether there is competent evidence of a relationship between a current psychiatric disability and the Veteran's active duty service.

No medical professional, however, has ever related any acquired psychiatric condition to the Veteran's military service.  In addition, no medical professional has indicated that there is additional disability resulting from a disease or injury that was superimposed upon the Veteran's personality disorder.  38 C.F.R. § 4.127.  
The Veteran underwent VA PTSD examination in August 2010.  After review of the claims file and interview with the Veteran, the examiner opined that it was not as least as likely as not that the Veteran's mental health symptoms of maladaptive personality features and dysthymic symptoms were the result of his experiences in the service, primarily the military personal trauma.  The examiner noted that the Veteran had initially filed a claim for depression and personality disorder due to military personal trauma; however, rather, his self report even acknowledged that he presented with many of these symptoms even in childhood given his maladaptive upbringing.  He noted depressive symptoms beginning in childhood as well as behavioral problems and the inability to trust others.  According to his report, there were several traumas from his childhood that resulted in him being removed from his parents' home and being placed in two different foster homes growing up.  He also reported many behavioral problems during his time in school.  The examiner also noted that psychometric testing was invalid due to his apparent attempt to purposely and deliberately exaggerate and/or feign mental health symptoms; and as a result, there was a lack of credibility in terms of the Veteran's self-report.  The examiner noted that it was believed that impairment that the Veteran did experience in his life was a result of his maladaptive personality characteristics which were at least as likely as not to have been present since his time as a child or teenager and not a factor of his experiences in the military.

The Veteran underwent VA TBI examination in October 2010.  After review of the claims file and examination of the Veteran, the examiner stated that his current neurobehavioral, functional and somatic symptoms (mood swings, depression, and personality disorder) were most likely caused by and related to currently diagnosed and treated mental health condition, specifically personality disorder, likely present since childhood, or were within the range of normal symptoms, not indicating significant disease or pathology.

The Veteran underwent VA PTSD examination in August 2011.  After review of the claims file, interview with the Veteran, and clinical testing, the examiner diagnosed the Veteran as having psychosis as well as personality disorder NOS with schizotypal traits and noted that the Veteran's MMPI-2 profile was invalid for interpretation due to gross exaggeration of infrequent and deviant symptoms.  The profile was deemed noncredible, and the Veteran's self-report was also deemed noncredible; as such, the examiner noted that no determination could be made without resorting to mere speculation.  The examiner noted that despite the invalidity of the MIIPI-2 and its subsequent self-report, it was believed that the Veteran had some level of impairment which was based on his treatment records and report of his childhood, likely personality disorder, that was developing as a teenager prior to his military service.  The examiner stated that the extent and severity of these problems, secondary to an assault that appeared to have legitimately happened based on his service records, could not be determined without resorting to speculation.

After a review of the claims file, a VA examiner noted in January 2013 that it was less likely as not that the Veteran's personality disorder was either caused or exacerbated by the concussion in the service.  The examiner noted that there were several factors to consider.  He noted that there was extremely clear evidence, based on the Veteran's reports to several providers, that he had significant behavioral problems prior to service.  The examiner noted that it also seemed clear, based on self-report to several providers and reference to history of skull fracture in his service treatment records, that the most significant neurological event in the Veteran's life was a brain injury at age 16, after which he was in a coma for several days.  The examiner noted that this type of brain injury could cause long-term cognitive, behavioral, and emotional sequelae.  The examiner noted that the Veteran's service records indicate that there were no periods of time during service when he was functioning well -- he entered service in June 1976 and the incident in question occurred in January 1977.  The examiner stated that if his behavioral and personality issues that were identified in the service (which led to administrative discharge) were due to concussion, then there would have been changes in behavior/performance immediately; that such effects would not be delayed and would likely be the most pronounced right after injury; and that there was no evidence that his behavior and/or attitude were any different after the injury than from before it.

The examiner noted that another major factor affecting an accurate decision in this matter was the lack of credible data regarding his actual personality and emotional functioning.  The examiner stated that the Veteran had had three MMPI-2s, and that all of them showed extreme over-endorsement of psychopathology.  The examiner indicated that although there was sometimes some ambiguity about the extent to which a person over-endorses negative items on the MMPI-2, the Veteran's pattern on all three MMPI-2s was such that the most reasonable explanation for such over-endorsement was that he was making an intentional effort to exaggerate problems.

The Veteran underwent VA TBI examination in April 2015.  After interview with the Veteran and a review of Virtual VA, the examiner noted that available results indicated largely intact general intellectual abilities; brief attention; recent memory for both verbal and visual material; visuospatial constructive and reasoning; language abilities requiring object naming and categorical fluency; and capacity for behavioral self-regulation.  The examiner noted that the Veteran showed relative, mild weaknesses in some aspects of "frontal"/executive functions of unclear etiology.  He denied awareness of cognitive sequelae after his first TBI at age 16 (e.g., returned to HS without new onset learning problems; graduated; able to join Navy).  A second head trauma from a physical assault in 1977 was characterized by medical personnel to include a "large psychogenic overlay," and his recent C&P TBI examiner concluded that the injury was unlikely to have caused traumatic brain injury or any sequelae.  The examiner noted that although some psychiatric illness and/or personality disorder traits are suspected, his invalid, implausible MMPI-2 made it difficult to assess the presence/extent of real versus exaggerated symptomatology that could account for the selected, mild cognitive difficulties and that one might speculate that the Veteran has a mild psychotic spectrum disorder (reports long history of hearing a voice, has rather odd affect, rather loose thought processes, some paranoia) which, for some individuals, may be accompanied by subtle executive dysfunction.  The examiner noted that current results were not suggestive of an early generalized dementia process, given intact capacity for recent memory and no reported change in functional status.

As noted above, the Board remanded the case in October 2014 for additional development.  Specifically, the Board directed that the Veteran be scheduled for a VA psychiatric examination to determine if the Veteran suffered from any psychiatric disorder other than PTSD to include schizophrenia, adjustment disorder, depression, cognitive disorder, and psychosis; and if so to determine if such psychiatric disorder had its onset in service or was otherwise related to service, if a psychosis manifested to a compensable degree within one year of the Veteran's separation from service, or if there was additional disability due to aggravation of the personality disorder by a superimposed disease or injury sustained in service.

The Veteran underwent a VA mental disorders examination in April 2015.  After a review of the claims file and interview of the Veteran, the examiner noted that a diagnosis could not be determined without resorting to speculation.  The VA examiner stated, 

There is considerable concern in regards to the credibility of the veteran's self-report based on today's evaluation.  First, there are several areas of inconsistencies noted between and among his records, in a number of areas.  In reviewing records and prior C&P evaluations, there are contradictions in his self-report in terms of his history of substance use, some of his family history, and most notably, in the reported frequency and type of mental health symptoms, and onset and cause of mental health symptoms.  This has resulted in a number of different diagnoses rendered for the veteran over the years.  On top of the number of inconsistencies among records reviewed, along with what is noted in records compared to what he reported in today's evaluation, his psychometric testing was invalid due to non-credible responding.  His psychological testing had all validity scale measures well above cut-offs, representing very strong evidence of symptom exaggeration, and even potential feigning, to the point where making an accurate mental disorder diagnosis unlikely, and cannot be done without resorting to speculation.  As a result, given the strong evidence of non-credible responding as evidenced by the inconsistencies and contradictions and invalid psychometric testing, no diagnosis is rendered at this time for C&P purposes.  There is no objective evidence to support his claim that mental health symptoms of any kind have in fact been present since the military and given the issues of credibility, there is nothing else to corroborate his self-report in an objective and reliable manner.

In May 2015, the examiner who conducted the April 2015 VA Mental Disorders examination noted that he was referred to the examination report that he submitted in April 2015 and advised that at the time of that prior exam, the Veteran's full record was not available in VBMS.  The Veteran was requested to review the complete file and provide opinions that were requested at the time the Veteran was seen in April 2015.  The examiner stated,

The veteran's VBMS file was reviewed.  However, the initial opinion remains unchanged as there is no new probative evidence in the claims file to alter the original opinion given at the [April 2015] Mental Disorders [examination].  

Thus, the record is absent evidence of a chronic mental disorder during service, evidence of psychosis within a year following service, evidence of continuity of psychotic symptomatology, and competent evidence of a nexus between any of the Veteran's psychiatric diagnoses and his active duty service, including the personal assault.  Further, the record is absence competent evidence of additional disability due to aggravation of the personality disorder by a superimposed disease or injury sustained in service.

The Board must also consider the Veteran's own opinion that he has psychiatric disorders related to his active service.  In this case, the Board does not find him competent to provide an opinion regarding either diagnosis or etiology of any psychiatric disorders as these questions are of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for an acquired psychiatric disability, other than PTSD, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


